Citation Nr: 1520678	
Decision Date: 05/14/15    Archive Date: 05/26/15

DOCKET NO.  09-22 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a right knee condition.

2.  Entitlement to service connection for a right shoulder condition.

3.  Entitlement to service connection for a neck disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and D. L.


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1985 to April 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In September 2013, the Veteran testified before an RO Decision Review Officer (DRO).  In February 2015, he testified at a Video Conference hearing before the undersigned Veterans Law Judge.  Transcripts of the hearings are of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking service connection for right knee, right shoulder, and neck conditions that he asserts are related to a motor vehicle accident in which he was involved in service.  The Board finds that additional development is necessary prior to appellate review.

At the outset, the Board notes that the Veteran submitted 2008 and 2009 opinions from a private physician stating that he had current knee, shoulder, and neck conditions that were related to service, as he suffered injuries to those areas in an in-service motor vehicle accident.  In March 2015, the Veteran submitted an opinion from a VA physician who stated that the Veteran suffered from pain and decreased range of motion in his knees and shoulders as a result of an in-service motor vehicle accident.  However, the physicians provided no explanation for their conclusory opinions.

The Veteran was afforded VA knee examinations in October 2008 and December 2013.  The 2008 examiner noted normal x-ray studies, but diagnosed the Veteran with right knee strain.  He opined that the strain was a naturally occurring phenomenon rather than the result of an in-service injury.  The December 2013 VA examiner also found no abnormalities on an x-ray study, and opined that, although the Veteran complained of right knee pain, there was no evidence to suggest a current right knee disability.  However, in February 2015, the Veteran submitted a partial, undated treatment record documenting the results of a right knee MRI study.  The study noted a small joint effusion and cystic lesions.  Based on the foregoing, the Board finds that the right knee claim must be remanded so that the complete treatment records associated with that MRI study may be obtained, and so that an additional medical opinion may be obtained.

Regarding the Veteran's right shoulder claim, a December 2013 VA examiner opined that it was less likely than not that the Veteran's in-service motor vehicle accident caused the mild arthritis identified in both of his shoulders by x-ray study.  She stated that the arthritis was more likely due to the normal processes of aging, and noted that the Veteran's subjective complaints of right shoulder pain seemed to be out of proportion to his physical symptoms, as there were no acute complaints of shoulder pain in his treatment records from the past year.  However, in issuing that finding, the examiner did not address the positive rotator cuff condition testing that she reported during the course of the physical examination.  On remand, those positive test results should be addressed in an additional opinion, after any testing deemed necessary is conducted.

Finally, regarding the Veteran's neck claim, the December 2013 VA examiner indicated that the Veteran had never been diagnosed with a neck condition, noted that x-ray studies were normal, and found that, although the Veteran complained of pain, there was no evidence to suggest a current cervical spine disability.  However, a January 2015 VA MRI study submitted by the Veteran documented several disc herniations in the Veteran's cervical spine.  As a result, the Board finds that an additional VA opinion that addresses the January 2015 MRI findings is necessary.

Any additional outstanding VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant VA treatment records from May 2014 to the present, including any records of MRI studies of the Veteran's right knee and neck conducted from that period, forward.  If any requested records are unavailable, the claims file should be annotated to reflect such and the Veteran and his representative notified of such.

2.  After the above has been completed to the extent possible and any responses received have been associated with the claims file, send the file to a VA physician to obtain an opinion on whether the Veteran has a current right knee condition that is related to service.  If a new examination is deemed necessary to respond to the question posed, one should be scheduled.  Following review of the claims file, the physician should provide an opinion as to whether any right knee condition identified during the course of the claim (since March 2008) is at least as likely as not (a 50 percent probability or greater) related to the head-on motor vehicle collision in which the Veteran was involved in service and/or his subsequent in-service reports of right knee pain.  The physician should explain the medical basis for the conclusions reached. 

3.  Send the claims file to a VA physician to obtain an opinion on whether the Veteran's current right shoulder disability is related to service.  If a new examination is deemed necessary to respond to the question posed, one should be scheduled.  Following review of the claims file, the physician should state whether any right shoulder condition identified during the course of the claim (since March 2008) is at least as likely as not (a 50 percent probability or greater) related to the head-on motor vehicle collision in which the Veteran was involved in service.  The physician should explain the medical basis for the conclusion reached, and should discuss the significance, if any, of the positive rotator cuff condition testing documented during the December 2013 VA examination.

4.  Send the claims file to a VA physician to obtain an opinion on whether the Veteran's current neck condition is related to service.  If a new examination is deemed necessary to respond to the question posed, one should    be scheduled.  Following review of the claims file, the physician should provide an opinion as to whether the Veteran's current neck condition (disc herniations) is at least as likely as not (a 50 percent probability or greater) related to the head-on motor vehicle collision in which he was involved in service.  The physician should explain the medical basis for the conclusion reached. 

5.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claims on appeal.  If the benefits     sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




